Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/22 has been entered.
Response to Amendment
Claims 1, 3-17 and 19-20 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1 and 3-9 under 35 USC 103 as being unpatentable over McCaffrey in view of Schroeder and Allen have been fully considered, and are persuasive. McCaffrey as modified fails to teach a bolt head at the second end of the threaded section along the axis. The rejection is withdrawn. 
Applicant’s arguments regarding the rejection of claims 10-20 under 35 USC 103 as being unpatentable over McCaffrey in view of Schroeder, Allen and Ghasripoor have been fully considered, and are persuasive. McCaffrey as modified fails to teach a bolt head at the second end of the threaded section along the axis. The rejection is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rauch et al. (EP2698502) in view of Schroeder (US 2001/0032497) and Allen (US 2009/0148278).
Regarding claims 1, 5, and 7, Rauch teaches: 
A threaded section (the tool is screwed into threaded into bore 27) along an axis (axis of threads), the threaded section having a first end (near tip 21) and a second end (near stop 26) opposite from the first end along the axis;
an integral tip (21) that extends from the first end along the axis extending through a blade outer air seal (Fig. 2, the collective structures shown are well known as a blade outer air seal); and
a bolt head (cooperating with internal stop 26) at the second end of the threaded section along the axis.
Rauch fails to teach that the tip is abradable.
Schroeder is analogous prior art with a reasonable expectation of success to combine with Rauch as it is directed to the problem of measuring clearance in rotating bodies. Schroder teaches forming a clearance probe with an integral abradable tip which extends into the tip gap (¶ [0007])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Rauch such that the tip of the probe extends into the clearance gap and is formed of abradable protrusions, as taught by Schroeder, for the purpose of allowing for thermal expansion without damage being incurred to the sensor (¶ [0007]).
Rauch as modified fails to teach a specific shape to the abradable protrusions and therefore does not teach that they have an internal lattice geometry.
It is common in the art to form abradable with internal lattices that define a percent open area. Allen is exemplary of this and teaches multiple abradable lattice shapes (see Fig. 10-Fig. 14) including honeycomb (Fig. 12) and multiple circle (Fig. 11) each of these configurations has lattice voids which define an open area (Figs. 10-14) and a predetermined porosity with respect to a blade (determined by the shape, which is necessarily determined prior to/at forming, note that this is a product claim examined under MPEP §2113/4).
It therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Rauch to include the abradable tip, as this would be nothing more than a simple substitution of abradable structures, and would have yielded only the predictable result of the abradable tip being formed with a lattice shape known to be suitable in a gas turbine engine environment.
Regarding claim 3, Rauch as modified teaches all of the limitations as discussed above, but fails to teach that the abradable tip is 0.1-1.0 inches in diameter. However, Applicant has failed to disclose that having the tip at this specific size solves any particular problem or provides any synergy or unexpected result. As such, it would have been an obvious matter of design choice to one of ordinary skill in the art to further modify Rauch such that the tip is 0.1-1.0 inches in diameter and one of ordinary skill in the art would have the rational underpinning to perform such a modification in order to properly size the tip for operation. In support of the rationale above it is also noted that when the difference between the prior art and the claimed invention is merely a change in size which does not result in a differing function or unpredictable result a finding of prima facie obviousness is appropriate (see MPEP §2144.04).
Regarding claim 4, Rauch as modified teaches the integral abradable tip is smaller diameter than the threaded section (Rauch Fig. 2).
Regarding claim 6, Rauch as modified teaches all of the limitations as discussed above including an abradable tip having a honeycomb/circle lattice geometry. Rauch as modified fails to teach a spiral geometry to the lattice. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Rauch to have a spiral shape to the lattice as Applicant has not stated that the shape being a spiral solves any problem or provides any unexpected result/synergy beyond the disclosed honeycomb/circle shape. As such it would have been nothing more than an obvious matter of design choice to change the shape as the evidence weighs towards no difference in function between the shapes. Note that it has been held that when the difference between the prior art and claimed invention is merely a change in shape which does not result in a change in function a finding of prima facie obviousness is appropriate. 
Regarding claim 8, as the honeycomb and circle patterns are known to be directly used as abradable surfaces of blade outer air seals (see Allen) the patterns of the modified Rauch then perform the same function in the same way with the same structure and are thus equivalents (see MPEP §2183).
Regarding claim 9, the modified Rauch is silent as to the method of manufacture however the final shape of the claimed device and the modified McCaffrey are both an abradable lattice/clearance measurement device as such the prior presented rejection still makes obvious the limitation “the internal lattice geometry is additively manufactured” under the guidance given in MPEP §2113.
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rauch in view of Schroeder, Allen and Ghasripoor et al. (US2004/0126225).
Regarding claims 10-11, 13-14 and 19, Rauch teaches:
A gas turbine engine (Fig. 1)
an engine case (Fig. 1)
a replaceable rotor blade tip measurement device accessible from outside the engine case (Fig. 2; capable of replacement by unscrewing and replacing with similar structural), comprising:
a threaded section (the tool is screwed into threaded bore 27) along an axis (axis of threads); 
an integral tip (21) along the axis) that extends from the threaded section along the axis, extending through a blade outer air seal (Fig. 2, the collective structures shown are well known as a blade outer air seal); and 
a bolt head (cooperating with internal stop 26) at an opposite end of the threaded section from the integral abradable tip,
wherein the threaded section, the bolt head and the integral tip are aligned along the axis (see Fig. 2). 
Rauch fails to teach that the tip is abradable.
Schroeder is analogous prior art with a reasonable expectation of success to combine with Rauch as it is directed to the problem of measuring clearance in rotating bodies. Schroeder teaches forming a clearance probe with an integral abradable tip which extends into the tip gap (¶ [0007]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Rauch such that the tip of the probe extends into the clearance gap and is formed of abradable protrusions, as taught by Schroeder, for the purpose of allowing for thermal expansion without damage being incurred to the sensor (¶ [0007]).
Rauch as modified fails to teach a specific shape to the abradable protrusions and therefore does not teach that they have an internal lattice structures of a honeycomb or multiple circle shape or that they have a predetermined porosity or open area with respect to a blade.
It is common in the art to form abradable with internal lattices that define a percent open area. Allen is exemplary of this and teaches multiple abradable lattice shapes (see Fig. 10-Fig. 14) including honeycomb (Fig. 12) and multiple circle (Fig. 11) each of these configurations has lattice voids which define an open area (Figs. 10-14) and a predetermined porosity with respect to a blade (determined by the shape, which is necessarily determined prior to/at forming, note that this is a product claim examined under MPEP §2113/4).
It therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Rauch to include the abradable section with an internal lattice structure of honeycomb (Fig. 12) or multiple circle (Fig. 11) shape, as this would be nothing more than a simple substitution of known shapes for forming abradable structures, i.e. protrusion vs. honeycomb/circle lattice, and would have yielded only the predictable result of the abradable tip being formed with a lattice shape known to be suitable in a gas turbine engine environment.
Rauch as modified fails to teach the internal lattice geometry defines a percent open area greater than 90%. 
Ghasripoor is analogous art directed to a blade outer air seal for a gas turbine. Ghasripoor teaches the abradable materials used between the blade and the seal should remain stable without rupture, delamination, or causing damage to the rotary component during rubbing under all possible cutting conditions, and further teaches the abradable coating should have sufficient porosity (and thus percent open area) to prevent damage to the components (¶ [0015]). Thus, Ghasripoor establishes percent open area of the abradable geometry as a result effective variable. 
It therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Rauch and change the internal lattice geometry to define a percent open area greater than 90% as taught by Ghasripoor to optimize a result effective variable to prevent damage to the components during rubbing. 
Regarding claim 12, Rauch as modified teaches the integral abradable tip is smaller diameter than the threaded section (Rauch Fig. 2).
Regarding claims 15 and 17, the modified Rauch is silent as to the method of manufacture however the final shape of the claimed device and the modified McCaffrey are both an abradable lattice/clearance measurement device as such the prior presented rejection still makes obvious the limitation “the internal lattice geometry is additively manufactured” under the guidance given in MPEP §2113.
Regarding claim 16, Rauch as modified is silent as to whether there are a multiple of replaceable rotor blade tip clearance measurement devices circumferentially about the engine case. However, the engine is known to be divided into circumferential sectors (see e.g. Fig. 2). Further the repetition of the sensor would provide only the predictable result of providing clearance information at different locations. As such it would have been nothing more than an obvious duplication of parts to one of ordinary skill in the art prior to the effective filing date to provide the sensors at multiple circumferential locations as this would yield only the repetition of the clearance sensor function and the predictable result of merely providing that data for multiple locations. Further it has been held that when the difference between the prior art and the claimed invention Is a mere duplication of a prior art element, with duplication of its predictable function a finding of prima facie obviousness is appropriate.
Regarding claim 20, as the honeycomb and circle patterns are known to be directly used as abradable surfaces of blade outer air seals (see Allen) the patterns of the modified Rauch then perform the same function in the same way with the same structure and are thus equivalents (see MPEP §2183).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAMERON A CORDAY/Examiner, Art Unit 3745/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745